Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 1-3, 5-7, and 9-17, as amended 03 FEB. 2021 are pending and have been considered as follows; the corrected drawings are entered without objection:

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7, 10, and 17 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Sprung, Sr. US 5283993 A (Sprung).
As per claim 1 Sprung teaches a method for constructing a semi-permanent relocatable structure, the method comprising: 
assembling a center section (two arched beams 10, FIG. 1) of the semi-permanent relocatable structure, 
the center section (two arched beams 10, FIG. 1) comprising a frame including a plurality of arches (arched beam 10 FIG. 1) connected by purlins ("a plurality of pairs of linking beams 28, 30, 32 and 34" FIG. 4) and covered with fabric ("fabric structure 4 has walls 6, and roof 8 made of fabric panels" FIG. 1) 
wherein each of the plurality of arches comprises a pair of leg beams (bottoms of 10, FIG. 1), a pair of eave beams (curved part of 10, FIG. 1), a plurality of straight roof beams (straight part of 10, FIG. 1), and an apex beam (peak of 10, FIG. 1) connected to form each arch having a first width (FIG. 1); 
removing and replacing at least some of the plurality of straight roof beams ("It will be noted that each of moving beams 18 progressively further removed from header arch 16 is secured to a progressively smaller channel arm" 5:66) of each of the plurality of arches with additional straight roof beams of different lengths to adjust so that each of the plurality of arches comprise a second width different than the first width (see at least different widths at characters 44 and 80, wherein one width at 44 extends upwards and a different second width at 80 extends along the ground); and 
connecting, to the first open end, at least one of: 
a full width door unit (door system 2, FIG. 1), a gable end unit, a fabric vertical door unit, and an open end of an additional center section.  

As per claim 7 Sprung teaches a semi-permanent relocatable structure system, the system comprising: 
a frame comprising one or more center sections formed from a plurality of arches (two arched beams 10, FIG. 1) connected by purlins ("a plurality of pairs ("fabric structure 4 has walls 6, and roof 8 made of fabric panels" FIG. 1); 
wherein each of the plurality arches comprises a pair of leg beams (bottoms of 10, FIG. 1), a pair of eave beams (curved part of 10, FIG. 1), a plurality of straight roof beams (straight part of 10, FIG. 1), and an apex beam (peak of 10, FIG. 1) connected to form the arch (FIG. 1); 
wherein each of the one or more center sections comprises a first open end (bottom left "end", FIG. 1) and a second end (upper right "end", not shown, FIG. 1); and 
at least one of 
a full width door unit (door system 2, FIG. 1), 
a gable end unit, 
a fabric vertical door unit, and 
an open end of an additional center section connected to the first open end of one of the center sections; 
wherein the at least one 
gable end unit, 
fabric vertical door unit, and 
additional center section connected to the first end is configured to be removed (see "highly portable" 1:15; this is recognized as being configured to be removed) and replaced with at least one other gable end unit, fabric vertical door unit, or an additional center section, and wherein 
each arch is configured such that at least some of the plurality of straight roof beams are configured to be removed (see "highly portable" 1:15; this is recognized as being configured to be removed) and replaced with different straight roof beams of a different length to adjust a width of the structure (see at least different widths at characters 44 and 80, wherein one width at 44 extends upwards and a different second width at 80 extends along the ground).  

As per claim 10 Sprung teaches the limitation according to claim 7, further comprising: 
at least one of 
a full width door unit (door system 2, FIG. 1),
a gable end unit, 
a fabric vertical door unit, and 
an open end of an additional center section connected to the second open end of one of the center sections; 
wherein the at least one 
gable end unit, 
fabric vertical door unit, and 
an additional center section connected to the second end is configured to be removed and replaced with at least one other one gable end unit, fabric vertical door unit, and an additional center section (see "highly portable" 1:15; this is recognized as being configured to be removed).

As per claim 17 Sprung teaches the limitation according to claim 7, wherein the semi-permanent relocatable structure can be assembled in the field without welding (see FIG. 1; note this assembly does not require welding and uses a sliding pivot connection as shown in FIG. 7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Sprung in view of Ozdemir US 4683686 A.
As per claim 2 Sprung teaches the limitation according to claim 1 but fails to explicitly disclose:
removing and replacing the at least one full width door unit, 
gable end unit, 
fabric vertical door unit, and 
additional center section connected to the first end 
with at least one other 
full width door unit, 
gable end unit, 
fabric vertical door unit, or 
additional center section.
Ozdemir teaches one other full width door (suitable door 69 and end panels 38, 40; note "End panels 38 and 40 may also be formed of a foldable material which is preferably transparent or translucent" 3:27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by including the other door as taught by Ozdemir in order to provide a door which provides greater visibility.

As per claim 3 Sprung teaches the limitation according to claim 1 but fails to explicitly disclose:
comprising connecting, to the second open end, at least one of: 
a full width door unit (252), 
a gable end unit (254), 
a fabric vertical door unit (256), and 
an open end of an additional center section (200).
Ozdemir teaches one other full width door (suitable door 69 and end panels 38, 40; note "End panels 38 and 40 may also be formed of a foldable material which is preferably transparent or translucent" 3:27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by including the other door as taught by Ozdemir in order to provide a door which provides greater visibility.

Claim 5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Sprung in view of Migurski et al. US 5964065 A (Migurski).
As per claim 5 the primary reference of Sprung teaches the limitation according to claim 1 but fails to explicitly disclose:
attaching at least one ventilation or HVAC system, insulating liner, power distribution system, relocatable flooring system, or solar power system to the semi-permanent relocatable structure.
Migurski teaches an HVAC system ("In a similar manner, the space frames also contain roof-mounted slide-through air handling and conditioning (HVAC) units" 6:5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by including the HVAC as taught by Migurski in order to control the temperature of the units.

As per claim 11 the primary reference of Sprung teaches the limitation according to claim 1 but fails to explicitly disclose:
ventilation or HVAC systems, insulating liner, power distribution system, relocatable flooring system, or solar power system attached to the semi-permanent relocatable structure.
Migurski teaches an HVAC system ("In a similar manner, the space frames also contain roof-mounted slide-through air handling and conditioning (HVAC) units" 6:5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by including the HVAC as taught by Migurski in order to control the temperature of the units.

Claim 6 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Sprung.
As per claim 6 and 9 Sprung teaches the limitation according to claim 1 and claim 7 but fails to explicitly disclose:
adding additional center sections to adjust a length of the semi-permanent relocatable structure; and
one or more center sections are connectable end to end to adjust a length of the structure.
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach additional sections (see additional arched beams, right side, FIG. 1) to adjust the length (see "connectable" FIG. 1), so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Sprung by including and number of additional sections for any purpose, including to achieve a desired length.

Claim 12 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Sprung in view of Chi-Yuan US 5331777 A.
As per claim 12 and 16 Sprung teaches the limitation according to claim 7 but fails to explicitly disclose:
the pair of leg beams, the pair of eave beams, the plurality of straight roof beams, and the apex beam are configured to be connected with snap button connections to form the arches; and
the arches are assembled with snap connections.
Chi-Yuan teaches snap button connections (FIG. 3A). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by substituting the snap button connections as taught by Chi-Yuan as an obvious design choice to connect the members in a way which allows quicker disassembly.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Sprung in view of ARNDT et al. US 20180352921 A1 (Arndt).
As per claim 13 Sprung teaches the limitation according to claim 7 but fails to explicitly disclose:
the pair of leg beams, the pair of eave beams, the plurality of straight roof beams, and the apex beam are formed with an extruded hollow oval cross-section.
Arndt teaches a suspended canopy like that of Sprung but explicitly formed with hollow extruded frame members.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by substituting an obvious shape of extruded hollow oval cross-section as taught by Arndt as an obvious design choice in order to provide a known tube which resists deformation.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Sprung in view of Tafuro et al. US 10697193 B2 (Tafuro).
As per claim 14 the primary reference of Sprung teaches the limitation according to claim 7 but fails to explicitly disclose:
the system is configured to ship and store in standard 20 foot ISO containers having an 8 foot width, a 20 foot length, and an 8 foot 6 inches height.
Tafuro teaches an ISO container:
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by including the container as taught by Tafuro in order to transport the assembly by a known sized shipping module which would enable the module to be treated by the receiver in an old and well known known way.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Sprung in view of Havens et al. US 5634638 A (Havens).
As per claim 15 the primary reference of Sprung teaches the limitation according to claim 7 but fails to explicitly disclose:
the one or more center sections is 12 feet long.
Havens teaches such a distance ("approximately 6 feet high by 12 feet long" 4:3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sprung by substituting the length as taught by Havens as an obvious design choice to provide a desired size of assembly to allow for greater space in the interior. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant's arguments filed 03 FEB. 21 have been fully considered but they are not persuasive. 
As per the argument (p. "-7-"): 
[Sprung] does not disclose or render obvious ""wherein each of the plurality of arches comprises a pair of leg beams, a pair of eave beams, a plurality of straight roof beams, and an apex beam connected to form each arch having a first width"
and
"removing and replacing at least some of the plurality of straight roof beams of each of the plurality of arches with additional straight roof beams of different lengths to adjust so that each of the plurality of arches comprise a second width different than the first width," as recited in amended Claim 1. Indeed, Sprung is wholly silent as to any method or structure for adjusting the width thereof
the Examiner submits the broadly claimed capability of the assembly to achieve the effect of "so that each of the plurality of arches comprise a second width different than a first width" by "removing and replacing at least some of the plurality of straight roof beams" is evident in FIG. 1 which shows different widths at characters 44 and 80, wherein a first width at character 44 extends upwards and a different —second— width at character 80 extends along the ground. These are recognized different widths because they extend in —and are measured at— different planes and thus cannot be said to be identical. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumode US 4175361 A teaches adjacent temporary ceiling beams of different and adjustable lengths
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/
Examiner, Art Unit 3638                                                                                                                                                                                                       


/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635